Energy security (Nabucco and Desertec) (debate)
The next item is the Commission statement on energy security in relation to the Nabucco and Desertec projects.
Member of the Commission. - Mr President, energy will definitely continue to be the focus of this Parliament for the next five years. At the same time, we have made good progress over the last five years in establishing a robust European energy policy with three goals: security of supply, sustainability and competitiveness.
In achieving all these goals, the external dimension is extremely important for two reasons. Firstly, EU import dependency - currently, 50% of energy resources come from outside the European Union, and the trend is upwards.
Secondly, issues related to sustainability. The climate change goals cannot be achieved anywhere in the world unless energy is produced more cleanly and used more efficiently. For this reason, dialogue with the producer, transit and consumer countries is crucial.
The two projects mentioned in today's plenary are, in a way, complementary and at the same time fit well into the overall strategy.
First of all, Nabucco. I came from Baku yesterday, and we are definitely still on course to fulfil this project. We made a major breakthrough this July. An intergovernmental agreement was signed between four European countries and Turkey, which means that we could already take a final investment decision next year with a view to having gas supplies by 2014.
We have identified three sources that are ready to commit gas volumes. Firstly, there is Azerbaijan, where the final investment decision about Shah Deniz 2 should be made in the very near future, and then there are other fields, in Turkmenistan and Iraq, which at this stage are the biggest sources of supply.
Where are the difficulties? There are always difficulties related to the particular way we operate in the energy field and how a lot of producer countries are organised. In the European Union, projects are industry-driven, which means that there is always a very clear calculation of all the commercial risks. The countries that have the resources would expect more forward-moving decisions. That means, for example, the EU decides to build a pipeline, it builds a pipeline, and then we commit the gas. The philosophies are different. At the same time there is a clear understanding that EU companies are ready to buy the gas, and we are moving forward towards it.
I believe that the transit issue is more or less solved. We are still awaiting the ratification of the intergovernmental agreement, but I would not expect too many difficulties. Also, to facilitate buying gas from regions that have particular ways of selling gas, we are developing the concept of a 'Caspian development corporation' that would allow for reduced risks for companies buying gas, for example at the Turkmen border, or investing in areas where the political and economic risks are quite substantial.
We are well on track, and I believe this is a good example of cooperation between industry-driven projects with political support from the EU institutions.
We have also committed some funds for the southern corridor and particularly for the Nabucco project. We have launched a call for proposals. At this stage I cannot say whether this was successful or good enough but at least the invitation was made.
Desertec is also an industry-driven initiative that is currently at an initial stage. It sounds very interesting that we use the solar energy potential of Africa and transport it to the European Union, but we need some flanking measures for this project to materialise.
First of all, there is the technological development that we have supported for many years. A large concentrated solar power plant will be inaugurated this month in Seville. This is one technology that could be used for this Desertec project, and I believe that we would not have advanced so far in this technology without EU support.
Secondly, we need to work with partners because it is very clear that we cannot just say we will take your territory, we will put solar panels in and transport electricity to the European Union. There should be common ownership of these projects, if they are to happen at all. For this reason we will have a conference in October on using renewable sources together with countries from the Mediterranean and the Gulf. It is clear that for Desertec to be successful we need common ownership of these projects, otherwise there will be no successful outcome.
Last but not least, there is definitely the issue of interconnection. There are two types of interconnection that we need to separate. One relates to the philosophy and markets. We have supported the integration of markets in North Africa for some time. Progress has been made, but we need to strengthen these measures. The second type is physical interconnection with the European Union, using cables.
I believe that Desertec will come step by step. It will not be one big project but I believe there will be elements that could ultimately fit our objectives: clean energy for the countries involved and additional exports to the European Union.
We have also provided for commercial incentives. With the Renewable Energy Directive we have established the possibility for EU countries to invest in third countries and transport electricity to the European Union, and then the goal will also be fulfilled with energy produced in the third country.
That said, it is definitely difficult at this stage to give any timetable for Desertec. It is a new initiative, which is still in its infancy, and we cannot say Desertec is part of our security of supply strategy. It is a promising move towards a climate change strategy that we need to promote, but Nabucco is there for security of supply, and it is too early at this stage to rely on Desertec.
I would like to conclude that the best security of supply measures we can take are inside the European Union. This House has been a very strong supporter of energy efficiency. Energy efficiency is not only to do with climate change. It really is a very important element in the security of supply. I would say it is more important than Desertec and Nabucco, plus even South Stream and Nord Stream, combined. It really is the biggest element. Three legal instruments are being discussed with the Council, and I would emphasise that we need to be ambitious and successful with these.
On renewable energy, I am very grateful for the support of this House for the recovery plan, and I am quite positive regarding what I have heard about the applications for offshore wind energy. It seems that all the funds that were committed to support offshore wind energy will be committed. This is not only EU money because the overall envelope was roughly EUR 600 million, but the overall size of this project is EUR 4 billion, so industry is investing most of it. I believe this is a very good combination, as renewable energy also gives security of supply.
Last but not least, I know that sometimes there is an issue about carbon capture and storage (CCS). CCS is usually needed for two reasons. One is as a global response to climate change but, from another point of view, we will also use coal and lignite for our security of supply. There has also been very good progress on applications for the financing provided with the recovery plan, so the recovery plan was successful, in my opinion. After announcing the results, we - the Commission, the Council and Parliament - definitely need to review how to channel EU funds to strengthen the European Union's security of supply. Many other steps will also definitely need to be taken to strengthen the security of supply of the European Union.
on behalf of the PPE Group. - Mr President, we all agree to speak with one voice and have a common foreign policy on the security of energy supply.
It is acknowledged that the energy mix and energy supply differs among Member States according to geography and other distinct factors. So, diversification also covers supply.
A diversified and interconnected network can, if appropriately redirected, one day become the security of supply for all. We support the need for a southern corridor, and Nabucco is a common European project.
However, questions need to be answered on the recent agreement between Mr Putin and Turkey, on the quantity of gas from Azerbaijan vis-à-vis the investment, on Gazprom's offer to buy all Azerbaijan's exports, on the stability of Iraqi supply, and on the Russian promise to pump double the amount through South Stream.
The energy dialogue with Russia is a necessity based on the pragmatic and equitable principle of security of supply and security of demand. All other geopolitical considerations must be set aside.
On solidarity, we need tangible plans for emergencies, such as storage and new LNG technology. Cyprus, for example, invests half a billion euro on LNG, and I regret that the Union assists with only EUR 10 million.
on behalf of the S&D Group. - (DE) Mr President, Commissioner, thank you for your report. The question of security of supply for our citizens is becoming ever more important. In this context in particular, your portfolio will play an even greater role in future - and it will be important for the European identity, too.
As you quite rightly said, diversification is also necessary. I absolutely agree with Mr Kasoulides that cooperation with Russia will always be important, as it is an important partner with regard to gas supply. However, we should not be too dependent on any one country, whichever country that may be, but we should diversify, and Nabucco is a good way of going about this.
My third point concerns the solidarity that is needed in the EU. You have presented a number of proposals as to how we should increase our solidarity and also how the role of the EU as a mediator in conflicts that affect us, in particular between Russia and Ukraine, can be strengthened. You also talked about Desertec. I believe both projects are important, as they differ in terms of their timescales.
We also need to consider - and that would be a task for your successor, whether that is you or someone else - how we in Europe, on the one hand, can be in favour of a number of large projects, such as Nabucco and Desertec, while at the same time advocating the decentralisation of some of our electricity and energy production.
There are currently a number of industrial projects under development - which are also industry-driven - which enable consumers and even households to become more involved with a type of energy production that brings energy security. This ranges from smart meters on the one hand to actual production by individual households. In this regard, Europe's approach could be to say 'yes, of course we need an external supply, we need security of supply and large, innovative projects like Desertec, but we must also ensure that the people, the companies and enterprises as well as individual households can have greater control over their energy budgets and energy consumption in terms of price, the economy and the environment'.
on behalf of the ALDE group. - (NL) Mr President, it is an honour, as a newly elected Member, to address this plenary session for the first time. I do so also as a former member of the Lower House of the Dutch parliament and Deputy President of Liberal International, as I aim to see European politics, national politics and international politics as one. In the field of energy, in particular, there is, of course, a direct connection between these forms of politics.
Mr President, when it comes to our position, Europe's position, in the world, we are currently open to blackmail. We are dependent on unstable regions and countries with undemocratic regimes. This has to stop. That is why my group, the Group of the Alliance of Liberals and Democrats for Europe, supports Nabucco and Desertec, and I would like to draw attention to the major role that the former parliamentary leader of my national party, Mr Van Aartsen, has played in this project.
Mr President, there are two points that I want to make. I am pleased that the Commission accepts that business has an important role to play. It cannot be just the authorities - national government, Europe or international bodies - that are involved in energy. Business emphatically does have a role to play. Secondly, Mr President, we in this House should not accept taboos such as those on looking into nuclear power again, as part of our energy mix. This also applies to Europe in international relations. Nuclear power, nuclear fusion and nuclear fission are of vital importance. There are major problems in relation to waste, but we must ensure that we allow research and development and knowledge exchange to play their part in this regard. Nuclear power has a major role to play because it will help combat the greenhouse effect. Once again, my group, too, does not have a definitive view here. We, too, need to open up this discussion again, but we must not declare nuclear power a taboo in this House. I would therefore like to hear the Commission's opinion on this.
Mr President, ladies and gentlemen, as we are talking today about external energy security policy, we are, of course, aware of one particular fundamental truth, which has already been mentioned by Mr Piebalgs, and that is that the crucial front line in terms of energy independence is within the European Union. To put it more precisely, if we could introduce low energy standards or zero energy standards for our buildings then we would save more natural gas than Nabucco, South Stream and Nord Stream combined could import. It is important that our resolution states that the cost-effective options of renewable energy, the energy efficiency strategy and energy saving in particular must be a central part of this policy. If that is the case, then no additional nuclear power will be needed at all, in our opinion.
Secondly, an important message in this resolution is that we need a common external energy security policy for the EU, which is something that we do not have at the moment. This policy should include the promotion of energy efficiency and renewable energy within the framework of a neighbourhood policy and a common position to be taken by the EU in negotiations with the transit countries. The Commission should make sure that it has sufficient capacity for this, as called for by Parliament two years ago in its resolution on this issue.
In our view, Nabucco is a high priority project, because it would strengthen our independence in terms of energy, particularly with regard to Russia, although I agree with Mr Kasoulides when he said that there are still a lot of questions that need to be answered in this regard. However, it is a pity that some Member States, through their promotion of the South Stream project, which is openly competing with Nabucco, have been undermining the policy of energy independence.
With regard to energy policy, we in the Group of the Greens/European Free Alliance also believe it is important not to forget human rights and to neglect the human rights dialogue when we discuss energy. When we broaden our perspective to include Desertec or even the Arctic - as we do in our resolution - it is also important that we do this in a spirit of partnership rather than neo-colonialism.
on behalf of the ECR Group. - Mr President, I have three brief points to make.
Firstly, complacency over energy policy is putting us increasingly in the dangerous position of dependency on Russia. Where possible it clearly makes sense to coordinate our response, but any unified EU policy would inevitably be skewed by those countries that are already in bed with Gazprom and related interests. And we should not be handing yet another area of vital national interest to the European Commission, which sees every possible crisis as an opportunity to extend its competence. Needless to say, many of us will vote against any endorsement of the Lisbon Treaty or further efforts to take forward political integration on the back of the various energy concerns of our countries.
Secondly, diversification of sources of supply requires greater commitment to Nabucco. For the success of this pipeline, Turkish cooperation is essential, yet the opening of the energy chapter in EU negotiations with Turkey is being blocked. What are the Council and Commission doing to resolve this unhelpful situation?
Thirdly, I notice the word 'nuclear' does not appear in the resolution. Clearly, sustainable, diverse sources of energy supply require a greater commitment to nuclear energy and in that respect I agree with our colleague Mr van Baalen.
on behalf of the GUE/NGL Group. - (DE) Mr President, Commissioner, energy security is quite rightly on the external policy agenda today. However, instead of securing power and influence and the last reserves of fossil fuels, instead of insisting on giving priority to dependency, we are, in my opinion, facing completely different challenges when it comes to establishing a sustainable energy policy.
Firstly, there needs to be a global switch to more renewable sources of energy, more energy efficiency and energy saving. In other words, we do not need disputes about external energy policy - and certainly not if that is all we are going to do - but rather we need intelligently-provided, affordable energy for everyone.
Secondly, energy security must be part of a responsible peace and development policy for the EU. Access to energy is vital for every individual, for economic development and for the fight against poverty. A project like Desertec must not therefore be a way of using energy policy as a means to continue colonialism. What will the people of the African countries, where the population is growing and energy requirements are rising, get from this? Why have they not up to now been involved on an equal footing in the planning and decision-making processes?
The global energy supply is also part of crisis prevention and peace policies. This approach is also lacking in the European Union's relations with the South Caucasus and Central Asia. As energy suppliers - for example Nabucco - these countries are becoming of more and more interest to the EU, but I see no conflict prevention and sustainable development concept at a local level in these countries. It is time that the EU put an end to an external energy policy that merely increases competition for oil and gas reserves or extends nuclear technology. Genuine partnerships for renewable energy and for decentralised supply are what is needed now.
Mr President, ladies and gentlemen, we know for certain that demand for energy will increase and that European gas production is on a steady decline. It is crucial for the Member States, and therefore Europe, to implement policies to ensure an abundant, secure supply. Diversifying the sources and the transport networks fulfils this requirement.
On that basis, no competition exists between the various projects under way, such as, for example, Nabucco and South Stream. These diversification policies have also meant that, over the last few years, Europe has become less dependent on the main suppliers. For example, the supply of Russian gas to Europe has gone down from 75% in 1990 to 45% today. The Nabucco project is therefore fine, and the South Stream project is fine.
Until Europe has a single, common energy policy, Italy has not only the right but also the duty to take action in every way possible, from energy saving to nuclear ...
(The President cut off the speaker)
(HU) On 13 July in Ankara, at the time of signing the Nabucco agreement, Mr Barroso said that the gas pipelines were made from steel. However, Nabucco is 'cementing' relations between the people involved in this venture, establishing a strategic link between the European Union and Turkey. Prime Minister Putin said that anyone can lay as many rusty iron pipes in the ground as they want, but they will need something to fill them up with. It is precisely the uncertainty about sources that is the biggest concern with this project. The only thing for sure is that the EUR 8 billion investment will be a good deal for those involved in it.
In actual fact, just like the concerns caused by Ukraine, the transit country for the Russian delivery, Turkey may similarly cause problems. There are also many of us who do not agree with establishing a concrete link between Turkey and the European Union. What is Desertec all about? North Africa, revolving mirrors, solar cells, continuous-current transmission and meeting 15% of energy requirements. At the moment, this is much more of a mirage than a realistic plan. Desertec will not be the main course on the European Union consumers' menu. It is much more likely to be just a very expensive dessert. This is why I am suggesting that we get involved in research into increasing the safety of nuclear energy, because this type of energy is clean and cheap as well. This is a serious consideration because energy security stops with the consumer, or rather the bill and whether he can pay it.
(DE) Mr President, Commissioner, ladies and gentlemen, energy is a vital lifeline for the whole of society, for individuals and for the economy. It is therefore important for us in Europe to find common solutions, although it is certainly right for the energy mix to remain a national responsibility. This means that during our joint deliberations we do not need to fight over nuclear energy, low-carbon energy and other types of energy, where my opinions differ from those of Mr Bütikofer, for example.
However, we must try to reach a common position where the external aspects of energy security are concerned. As regards internal policy, I fully agree with the Commissioner that the issues of renewable energy and energy saving, for example, are more important, as is research into new possibilities.
However, in order to reduce our dependence on external suppliers, we need to diversify. Desertec and Nabucco are important instruments in this regard. We also need to negotiate with Russia in connection with issues relating to the partnership and cooperation agreements and energy security now that Russia - wrongly, not rightly - has withdrawn from the energy charter. This is also an important task for us. However, we must recognise that we are dealing with countries that are not necessarily reliable and that, unfortunately, we cannot make a distinction between reliable and unreliable countries.
We must therefore counter supplier power with the consumer power of the European Union. Interconnectivity, the issue of common gas stores - these things are important to ensure that the supply to any individual country cannot be shut off. If we all help each other, we will be so strong that no one will be able to disconnect us. That is the crucial point that we need to get across here.
In this regard, we must also make it clear that private investments are necessary, because the situation will be impossible without them. Much has already been done, but our overarching common security interest must be brought into line with economic interests in order to achieve the best possible solution. That should not be seen as a contradiction. I believe that we will then indeed find an appropriate solution. It means that matters relating to competition law also need to be considered here, and by that I mean that it should not be the power of large suppliers, for example Gazprom or even other companies ...
(The President cut off the speaker)
(ES) Mr President, I want to highlight the timeliness of this motion for a resolution and also welcome the effort made by all groups to achieve a joint motion.
Ladies and gentlemen, in order to prevent the reoccurrence of the situation of helplessness suffered by many of our citizens when Russia decided to cut off the gas supply through Ukraine, it is clearly vitally important to maximise the diversification of energy sources and gas transport. In this respect, we urgently need to build new gas pipelines, which, like Nabucco and other projects, will help to improve security of supply in Central Europe. However, to ensure a supply in all European Union countries, these efforts must be supplemented by supplies from the south of the continent.
Having said this, I want to underline, as the Commissioner has already done, another dimension to this problem. The recent crisis showed us that the EU did not lack gas stocks, but rather transmission capacity. That is why it is important to focus our efforts on improving interconnections within the EU. Ladies and gentlemen, you should believe me when I say that there is a great deal of room for improvement in this situation.
I will give you the example of my country. As you know, Spain could become an important transit axis for Europe, thanks to its connection with Algeria via the Medgaz pipeline, which is already in an advanced stage of construction, and its six liquefied natural gas plants, whose capacity could be doubled if another emergency situation were to occur. However, Spain cannot help without improving its interconnection capacity through the Pyrenees.
Lastly, we should be aware that the construction of major infrastructures is only one part, albeit an important part, of the EU's security of supply policy. This security also particularly depends on energy saving and the use of renewable energies. It is in this context that we regard as vital our cooperation with the North African countries in the development of renewable energies. This is linked to my call to reinforce the supply from southern Europe.
As a result, Commissioner, the Mediterranean Solar Plan, led by the Union for the Mediterranean, is an attractive idea that we in this Parliament want to support.
Mr President, we have three great challenges in this area - security of energy supply, the inefficiency of our internal market in energy and the imperative of combating climate change. Desertec and Nabucco are central to meeting these challenges.
If we succeed in developing high-voltage solar thermal power in North Africa, we can give a sense of purpose to the Union for the Mediterranean, we can assist in water provisioning in the countries on the southern Mediterranean rim and we can develop electricity generation technology, for which there is a massive world market. If we can convince Member States of the political need for greater energy independence, and stop Berlin and Paris from undercutting it at every turn, Nabucco can help us diversify our supply of oil and gas.
The motion for a resolution before us today says little about what we need to do here in the European Union. We need to develop renewable energy production - solar thermal and other. We need to build high-voltage DC electricity distribution capacity through a smart grid - some EUR 50 billion of investment, but creating many jobs - and we need oil and gas storage facilities and, even more, a storage policy to reduce our dangerous dependence on Russia.
Our energy provision will continue to rely on oil and nuclear power but, as we prepare for the World Climate Change conference in Copenhagen, the only big idea is the switch to renewables. Wind could meet all the new electricity demand in China in the next 20 years and replace 23% of their coal generation. Deserts get more energy from the sun in six hours than humankind uses in a year. Commissioner, you said this is not part of our strategy for security of energy supply. Well, it should be, and it must be.
Mr President, energy security is for us to a large extent a question of energy independence, as many have said, and, as Mr Piebalgs said correctly, the most effective strategy is that of efficiency, savings and renewables.
But we, as Greens, are also realistic and realise that, in the medium term, we will need gas supplies. Therefore, we are in favour of diversification and also see the Nabucco project as a European priority project.
But let me say why we do not believe that a nuclear strategy is a strategy of independence, certainly not of energy independence. After all, uranium is imported, and not only from countries we like. And, if we speak about security, we have to mention the security implications of nuclear energy, namely nuclear proliferation, and we see the problems that we have with that in other very high-profile security issues. We cannot neglect that, and we cannot say that nuclear energy is completely separate from the question of nuclear proliferation.
In addition, our group strongly believes that all projects have to address concerns about transparency and corruption and cannot stand in the way of a frank and strict human rights dialogue with the cooperation countries, as well as a holistic and political approach to these countries.
(PL) From the moment when the agreements on the construction of the Nabucco and South Stream projects were signed, a great race began. Time will tell whether Nabucco will play its part in the European Union's foreign and security policy. That is why I am surprised at the European Commission's policy towards Russia with regard to this matter.
The Commission is gravely mistaken in thinking that South Stream is not a rival project to Nabucco. The Commission is wrong not to react to Gazprom's further encroachment onto the European energy market. Moreover, the Commission is wrong to agree tacitly to the implementation of Gazprom's projects in the Baltic and the Black Sea.
Nabucco will only be successful if it receives long-term political guarantees. That is why we need active policies in Central Asia, in the Black Sea region. Creating links, in terms of the energy sector, between these countries and Europe will strengthen their sovereignty, improve European security and perhaps even open the door to the reforms we anticipate will take place.
If Afghanistan constitutes a test for NATO, then energy security is certainly a test of the European Union's mettle and maturity. The success of these plans depends solely on our political will. Amendments to the treaties are a lesser issue.
(FR) Mr President, the independence of our region's energy supply and the security of energy installations and consumers ought not to go hand in hand with defiance of the interests of the peoples of the gas-producing countries and the transit countries, otherwise we risk generating conflict. Competition between gas pipeline projects is not only a source of trouble, but is also a factor in tensions in Eastern Europe, the Caucasus and Central Asia. Removing gas and other energy sources from the serious problems caused by the speculative markets, through tariff agreements that respect the producer countries and the transit countries, and that provide security to European consumers, would make it possible to guarantee security all round.
That could be the task of a European Energy Agency supervised by Parliament and the Council, whose sole policies would be cooperation and promoting the public interest. Why, then, do we have the feeling, in this case, that commercial interests prevail over the interests of the European people?
I would also like to issue an official warning to the Commission to avoid the temptation of using the Nabucco project as a Trojan horse for obtaining Turkey's accession to the EU by forcible means. Respect for secularity, for women's rights and for the rights of the Kurdish people, as well as acknowledgement of the Armenian genocide, must remain the criteria by which Turkey's potential accession is decided.
(EL) Mr President, Commissioner, you are known for your pragmatism and sense of realism, but I would say with all due respect that I do not see the Nabucco pipeline as final or as quite such a given. Having examined the capacity of this pipeline, we have established that, in order for it to be viable and efficient, it needs 31 billion cubic metres of gas a year.
You have just returned from Azerbaijan and you feel certain that it is a supply country. Azerbaijan promises everyone gas. Where it will find the gas to fill the pipeline is a question which continues to distress the countries involved in the Nabucco pipeline. So far, Baku is saying 'I'll give you all gas', but it is not in a position to guarantee even its safe transit. As for Iran, to which you referred Commissioner, it will have stormy and possibly explosive relations with the European Union for a long time before it becomes a gas supplier.
The international energy market is saying that Russia is behind the Azeris and that we shall find ourselves face to face with them. My question is, before you commit financially, can you please secure our supplier?
(DE) Mr President, Nabucco was Giuseppe Verdi's first hugely successful opera. In harmony with the new Italian-Russian remix, South Stream, the energy project of that name is, however, in danger of being scrapped. When we consider that a supposed member of the Green party like Joschka Fischer has signed a lobbying contract for a six-figure sum, then the entire composition sounds more like a pointless pop song aimed at a limited market than a symphony of sustainability and economy.
Over the next few years, electricity produced from solar energy will become significantly cheaper. The entire investment could be used to generate a total of 8 000 megawatts of wind energy. If natural gas fields in Iran and Iraq are also to be closed to Europe, then we will probably experience the same fate as Verdi himself, as he did not find peace for years after his Nabucco project either.
(ES) Mr President, Commissioner, thank you for being very clear in your explanation of the current situation in relation to Nabucco and its potential and viability - seemingly in the short term, according to what you said - and also for the information on the Desertec project.
There can be no doubt that the Sun is an extraordinary source of energy. Converting this energy into energy that can be used by people is an area which has seen major developments in the last 20 years. However, there is also no doubt that we still have a way to go before the full potential and viability of this source can be technologically assured, particularly in projects such as the Desertec project which we are now discussing. This project is very welcome and we must therefore support it and keep moving forward in order to solve the technological problems.
However, I must really draw your attention to the fact that, when talking about energy efficiency, and particularly about security of supply and therefore diversification of energy sources, one particular energy source is ignored to a certain extent. I am of course talking about nuclear energy. This energy source is systematically being discriminated against, because it does not fit with what is happening in many EU countries or with global trends or with mankind's current energy needs.
This situation must be turned on its head. We must adopt an attitude of considering all possible energy sources in terms of the role that they can play. Here in this Parliament we cannot so obviously turn our backs on this reality.
(BG) Commissioner, ladies and gentlemen, it is no coincidence that the issue of energy policy and energy security comes up quite often in this House, particularly following the situation early this year when several members of the European Union were virtually left without gas supplies. This was probably the breaking point in relations between the European Commission and the Member States as a whole regarding this issue.
What we are now discussing is not so much the technical questions and details of developing energy policy within the European Union as the external aspects of energy security and the European Union's development in this sphere, because at the end of the day there are two sides to this issue. It is, after all, an important question, as it ultimately affects every single citizen.
We must be clearly aware of this when discussing Nabucco, which is undoubtedly one of the highest-priority projects in this sphere, along with Desertec. We must also be clearly aware that there are countries in the European Union which rely not only on a single supplier, but also on a single supply route.
I therefore cannot accept that Nabucco will pose a challenge to projects such as South Stream and, to some extent, Nord Stream, whose aim is to supply gas directly from Russia to a European Union Member State, thereby ensuring that the European Union is not dependent on transit supplies through countries which are both politically and economically unstable.
In this respect, the European Commission is right to declare that there is no challenge posed, and that we have to try to integrate all these separate projects into a common strategy where, I stress, Nabucco is obviously a major priority.
We expect the Commission to come up with its own proposal for increasing gas reserves within the European Union, which is very important, and for developing an interconnection system between Member States with a higher capacity, which is also a very important element in guaranteeing security both for citizens and for business in the European Union.
We should not, of course, underestimate the issue of energy efficiency, which is another important element in our policy of guaranteeing energy security for the European Union.
Mr President, I want to thank the Commissioner for reminding this House that there is also a demand side to energy security. The decision to take incandescent light bulbs off the European market will save the equivalent of the annual electricity generation of Finland.
This autumn we are seeking agreement with the Council on a package of energy efficient measures. Forty per cent of the energy we use is consumed in buildings, so it matters a great deal for the future of energy security that we set high standards of efficiency for both new and existing buildings. I hope that Member States in the Council will support the Parliament's proposals, which are designed to put a stop to the utter waste of energy which is currently used in heating, cooling and lighting. If nothing else, Ministers should support those proposals out of self-interest because it will considerably ease their job and their responsibility of keeping the lights on and the gas flowing.
Mr President, we have three main concerns with Nabucco. The project is being developed too slowly and in a lacklustre way, and we do not like the Commission's position, reiterated by Mr Landaburu a week ago, which stated that the Commission is neutral between South Stream and Nabucco. The Commission should be in favour of Nabucco.
Secondly, we wish the Commission to become more active vis-à-vis those Member State governments that time and again seek to gain a competitive edge and advantages at the expense of other Member States. I will not mention those countries today other than to say that one has a capital called Rome.
If we do not move quickly with Nabucco we will witness unpleasant events similar to those in Hungary where the Surgutneftegas company obtained a critical amount of shares in the Hungarian company MOL. A similar situation also prevails in Baumgarten, Austria.
Otherwise, Mr Commissioner, we wish you good luck in creating the common energy policy still missing in the EU.
Mr President, Europe's future depends on securing energy. As both the Nabucco Agreement and the Desertec initiative show, Turkey is an essential gateway, and in this regard I echo Mr Van Orden's point. It is critical at this time to be building greater trust and deeper ties with countries who will be our energy partners, including Middle Eastern and North African states. In relation to many of these there is a connected development issue. With Desertec the mass generation of electricity from solar power is a unique opportunity for revenue generation, which must be used for the benefit of their people also. This opportunity must not be squandered.
Unfortunately, some Member States - including my own - have not used the recent past to prepare a coherent energy strategy. My own constituency, the North West of England, has been identified as a prime area for wind power generation, and yet the UK's planning laws are an obstruction. Whilst we must look outward for future energy supplies, Member States must also make the best use of the resources and potential they already have.
(PT) Mr President, I have been listening carefully and would just like to raise three issues. The first is: what are we actually talking about when we talk about energy security and energy? Are we talking about people - people for whom we must guarantee equal access to energy and guarantee security so they are not left without energy during the winter; are we in the end talking about the power relations between great powers; or, worse still, are we using energy security and these projects, like Nabucco or Desertec, as excuses to send out messages to other regions of the world or other countries? If it is to send out messages, with what moral authority are we doing so?
The second point I would like to make is that, whenever we speak out against non-transparent transactions by foreign entities within the European market, we ask the Commission to take immediate action. I would like to know how this request of ours stands in relation to non-transparent transactions on the European market by Europeans themselves. To finish, Mr President, I would like to make a third point. I just feel we have all missed a great opportunity to have a medium- and long-term policy. We chose the short term and, once again, we have been left with a strengthening of the interests of the internal market and of the big industrial companies.
(DE) Mr President, Commissioner, ladies and gentlemen, it is not before time that the security of supply is recognised as a key energy policy issue. Unfortunately, it is not as simple as it is sometimes made to appear in political debates. We are talking today about two projects: Nabucco, a very tangible project that we can work on, and Desertec, an interesting project or an interesting idea or a vision and no one can yet judge precisely whether, where and how it can be put into effect.
We need to concern ourselves with concrete matters and work on those. We must also promote visionary projects, but we must guard against believing that there is only one solution to any particular problem or only one strategy for solving the problems. Thus, the point made by many fellow Members here is absolutely right: there is not just one answer, there are many solutions to these problems.
These include, for example, the fact that we must not allow a very intensive debate on the CO2 problem to make us increasingly dependent on gas, which then brings us problems once again because we need new pipelines. We must say 'yes' to the coal policy, and that is why we need new power station technology. We must say 'yes' to CCS, 'yes' to nuclear power and to renewable energy and 'yes' to energy saving. It is not a question of one thing or the other, but of doing all of these things together. Anything else would, in my opinion, be immoral and irresponsible and I believe we would not be doing ourselves any favours.
This also relates to the question of the source of supply and transport routes. Here, too, there is not just one answer. Anyone who believes that they can simply rely on a debate about pipelines is mistaken, of course, for if we want fewer dependencies we must keep a variety of options open, including LNG, and set about dealing with these. The question then remains - and it is a very important question - as to how we ensure that the necessary capital is made available to implement the required projects. What is the use of wonderful plans if there is no one willing to invest in them?
Therefore, the way in which we pursue our energy policy and how we deal with those who we expect to invest in the projects is important. Companies must be encouraged. We must guard against believing that we can force everything to happen and predetermine every last detail. Last winter many solutions worked without any political decisions being taken because clever people cooperated wisely in different places and because the Commission provided helpful mediation.
(SV) Mr President, it is, of course, unacceptable for people in Europe to be without power in the middle of winter or for people to be forced into unemployment because the industries in which they work are unable to pay the high energy prices and are therefore forced to lay people off or even close down their operations. It is therefore extremely important for us to take wise decisions in order to safeguard energy supplies.
At the same time, the requirements made of the large infrastructure projects that are needed must be clear with regard to both environmental impact and the countries' independence. Member States must not be placed in a situation where they are at risk of being at the mercy of another state. The environmental impact analyses must be carried out by reliable and independent bodies before large projects are allowed to get underway.
This of course applies to all of the large projects identified, but I would like to mention the Baltic Sea in particular, which is a large and sensitive inland sea. We need analyses and decisions that guarantee that the Baltic Sea will not be turned into a dead sea because we in the European Parliament did not have a sufficiently long term view and were not demanding enough when we took our decisions. We owe this to our children and grandchildren.
Mr President, everyone wants energy security, so why do we not have it? Maybe it is because there are 27 interpretations of what energy security means.
Personally, I interpret it as meaning, among other things, diversifying the sources and moving away from our gas dependency on Russia. We do not have to look too far for evidence of this, just at some of our Member States which, being too far from Russia to have a pipeline, do not have all the problems attendant on dependency.
I think we should focus on LNG, developing technologies, building LNG terminals and bringing gas from all over the world. We should also contribute to establishing a global market for LNG such as there is for oil and commodities.
Concerning the Nabucco pipeline, I think the project should be quickly redesigned to take into consideration gas from various sources, and reconsider a shorter route which might lead from Georgia, Ukraine, under the Black Sea to Romania. We just have to look at the map.
The fact that Member States have different interpretations of, or interests in, energy security is also proven by the fact that some countries involved in Nabucco have also signed up for South Stream, thereby lowering Nabucco's credibility and the chances for a common European energy policy. South Stream definitely means increasing dependency on Russian gas.
(PL) Listening to my fellow speakers, I wonder whether the citizens of the European Union are doomed to merely listen to our words. It is something we could have tested in January of this year, during the energy crisis. After all, we are adopting resolutions as we all feel that the Union is not coping with the issue of energy security. We also note, Commissioner, that there is less interest in Nabucco among the EU Member States, although this is not the case for all energy projects. In the north, we have the Nord Stream project, which is a very serious move against the common foreign policy. In the south, there is the South Stream project. Here, too, the EU Member States are keen to get involved. However, when it comes to Nabucco, all we hear are promises, but there is neither sufficient money nor political support.
While we are discussing the subject in Strasbourg, the cement mixers have arrived on the shores of the Baltic to work on the Nord Stream project. I would like to know whether I can hold supporters of the Treaty of Lisbon to their word, namely that when the Treaty is ratified, they will cease to support the Nord Stream and South Stream projects. Nabucco may prove to be an excellent step towards ensuring energy security. If we continue to merely issue statements then, during future energy crises, when we send EU citizens pamphlets containing our resolutions, they will burn them.
(IT) Mr President, ladies and gentlemen, I agree with Commissioner Piebalgs. His statements just now confirm that South Stream is not Nabucco's competitor but a further contribution to the diversification of Europe's energy supply sources. Europe's energy security is based on a variety of sources, routes and supply countries.
At zero growth, future demand for gas is estimated at an additional 100 to 150 billion m3 by 2020. Based on these assumptions the development of different options is imperative, and South Stream is not an alternative to Nabucco, but in fact complements it. The Commission regards the southern corridor as a series of projects including Nabucco, South Stream and the Turkey-Greece-Italy interconnection (ITG). The anti-Russia debate is therefore in conflict with what we will see happening over the next few years.
The European Parliament must call for pragmatism and above all consistency in the decisions that the European Union has essentially already taken: with the European economic recovery plan, with Decision No 1364/2006/EC of the European Parliament and of the Council laying down guidelines for trans-European energy networks, and with the second energy security strategy.
The diversification of sources, routes and supply countries is the real pillar of Europe's energy security policy and, leaving aside the political and economic interests of the various countries most directly involved, the South Stream-Nabucco challenge must be analysed with realism, not through the distorting prism of ideology but rather with a clear vision of what needs to be done.
(EL) Mr President, Commissioner, if we are to address the problem of our energy security in a reliable and viable manner, we need a global strategy which responds to the need to differentiate energy sources and adopt common rules in terms of transit countries, because our dependence on a single energy source is as bad as our dependence on a single transit country.
We therefore need a balance and that will not be achieved either by adopting a cold-war tone of voice towards Russia, on which we are or will be energy-dependent anyway, or by supporting a single alternative pipeline, namely Nabucco, at a time when there is still uncertainty about its supply capacity and the political and economic conditions in the countries on the Caspian Sea and in the Caucasus.
As for Desertec, I agree with many of the objections formulated and I want to add this: the strategic objective of the European Union must be to gradually make ourselves independent of energy imports, not to replace imported natural gas with imported electricity from renewables.
If we really want to become energy self-sufficient and independent in the long term, we need to promote energy efficiency and make the best possible use of renewable national energy sources.
(NL) Mr President, Commissioner, ladies and gentlemen, I would like to congratulate you on your integrated approach in this proposal. This diversification is very important and I would also like to concur with what my colleague Mr van Baalen said, namely that we need to consider all forms of energy, including nuclear power. Yet - and this is something I learnt at primary school - the Sun is the source of all energy and I believe that we must focus on the Sun in future.
When it comes to diversification, it has to be about not only the types of energy, but also the suppliers. Many of you have spoken about Russia. So far, Russia has always supplied us when we have asked it to, but in the future it will be important to have more suppliers. Next, how can we guarantee energy security? We can only guarantee it if we can also get our energy supply via the networks and I believe that your most important task - you have negotiated a number of obstacles, Nabucco, Desertec - in the coming years will be to realise an integrated network where the countries involved, all the EU Member States, are pulling in the same direction and are also willing to implement energy policy in an integrated way. You can ask institutional financiers, private investors, for the money, but I believe that you need to start working on an integrated network right away, a kind of supergrit, an induction loop for Europe capable of reaching every end-user.
(FR) Mr President, energy is not an area over which the European Union has jurisdiction. Mr Piebalgs, congratulations on all that you are doing.
Energy and access add up to war - sometimes in military terms, sometimes in political terms, and sometimes in economic terms. As for gas, we are going to have a gas war. We will not know, moreover, if gas is the cause of the war or a consequence, but in any case we will have a gas war.
We know the figures: in the countries of the Caucasus, there are two centuries of reserves; in Russia, one century; in North Africa, half a century; in the Baltic, half a century; and in Europe, about 20 years. We must therefore prepare to import gas.
Yes, Commissioner, Nabucco is a sound project, and we must support it, but we must give financial and political support to all the diverse sources of energy supply, both Nord Stream and South Stream, from the North and from the South.
We must also rely upon our industrial companies, which are competent and fair, and which have an ethical code, but let us not be naive. Commissioner, I urge you to study, straight away, the proposals by certain Member States that would like us to have an operational European instrument for taking action on the gas market, that is, to create a European central buying office for gas, something which you are, moreover, doing for the Caucasus with the Caspian Development Corporation.
With regard to Desertec, I would like to offer my congratulations. We know the figures: 1 km2 of desert receives the equivalent of 1.5 million barrels of oil. This is an excellent project for the Euro-Mediterranean area. We know that 0.3% of the planet's deserts could supply the entire world with energy.
We know that we will solve our energy problems through human ingenuity and science, but in an ethical and moral way.
Commissioner, you are doing a very good job, because we have here a Europe that produces results, a Europe that protects, and a Europe that acts. Well done, and please continue - you will have the support of the European Parliament.
(LT) The 'Nabucco' gas pipeline would allow Europe to feel strong and safe. However, not all countries in the Caspian region are following the road to democracy and not all can be trusted. Much depends on relations with Turkey. Even if, for the time being, there is no prospect of opening the door to that country's membership of the EU, we must not push it away and not provoke anti-European feeling there. The Desertec project is especially significant in that it points to the future. When discussing energy security, too little attention is paid to renewable energy sources and, in particular, energy efficiency. I am pleased that this is exactly what the Commissioner underlined today. Financial and economic mechanisms should be established at EU level, which would encourage EU Member States and individual companies to save energy and switch to the newest and cleanest technologies and this would be a serious contribution to energy security and to combating climate change.
(LV) Mr President, Commissioner, as a Latvian politician, I know very well what it means for a state to be energy dependent. Although Latvia generates about one-third of its energy needs from its own renewable resources, the remaining two-thirds of our energy balance-sheet comes predominantly from one supplier state - Russia. As a small country heavily dependent on energy supplies, we understand very well how expensive this dependence can be both for the end-consumer in terms of price and for the country as a whole in terms of potential political vulnerability. The energy balance-sheet of every European Union Member State is different, but we are all concerned by one and the same question - the security of energy supply. Security of supply can be achieved by diversifying sources of supply, for the more suppliers we have the less dependent are we on each individual supplier. Russia is an important partner for the European Union in terms of gas supplies. In Europe, we import in total about one-quarter of all gas consumption from Russia. Some countries, such as Latvia, are even wholly dependent on supplies of gas from Russia, and with every year Europe's overall dependence on supplies from that country is tending to increase. One of the alternative sources of supply is the projected Nabucco pipeline, which would deliver gas from Central Asian countries to Europe, via Turkey. I consider it very important for Parliament to give special support for this project, for it will directly strengthen our common gas supply security. The Nabucco pipeline, however, is only the start of the solution for our common gas supply security. We have to achieve a united European energy policy that would coordinate our activity across all energy issues. Thank you for your attention.
(HU) Mr President, first of all, allow me to express my thanks that I can speak in Hungarian in this House, which allows me to greet the Vice-President in this language. I would like to begin by saying that, if we look back at the last five years, Commissioner Piebalgs has probably become one of the most successful commissioners for the balanced, forward-looking policies which we have jointly accepted with Parliament up until now.
In January, at the Nabucco conference held in Budapest in Hungary, Commissioner Pielbags stated for the first time that the European Union wants to offer political and financial support to the Nabucco project. We will have to raise an estimated figure of some EUR 8 billion for the 3 300-kilometre pipeline. The two most important tasks we have ahead of us then are to find some EUR 2 billion from the European Union budget and, secondly, to draw up those conditions which will make it easier and simpler for the project to access credit, and on better terms.
The original promise was for some EUR 30 million. We need to realise that we have to go further. I am confident that in the few months that lie ahead, the Commissioner will make every effort or leave it to the next commissioner to ensure the project's success. We are all very aware that in the event of an economic crisis, it is not households which bear the main brunt of current and power failures, but companies. We are talking, fellow Members, about those companies where our voters and our citizens work, and we are jeopardising their income by jeopardising energy security.
(IT) Mr President, ladies and gentlemen, energy security is undoubtedly a fundamental priority that must be enhanced firstly by increasing energy efficiency and diversifying the suppliers, sources and supply routes, but above all by promoting the Union's energy interests in respect of third countries.
Now, the March European Council declared that, in order to achieve its energy security objectives, the European Union collectively, but also each of the Member States, must be prepared to combine solidarity with responsibility. This, in my view, is the crucial point: European energy policy must be inseparably linked to the Union's foreign policy, because, while we keep on saying that our foreign policy action will be truly effective when we speak with one voice, that is just as true for energy policy.
Yet that is precisely the point; until that time - that is, until we are able to speak with one voice - the efforts of many governments that are involved in complex operations such as Nord Stream and South Stream must be viewed not as in conflict with support for Nabucco but as part of the same strategy, in which we combine pragmatism with realism in order to put our citizens' interests first.
For that reason it is a definite 'Yes' from us to Nabucco, but just as definite is our decision to support the efforts made by our governments to ensure that diversification of supply guarantees the well-being of our populations.
(RO) In 2008 the European Union posted a record commercial deficit of EUR 242 billion, mainly due to the increase in the price of imported energy. The Nabucco project pipeline will pass through Turkey, Bulgaria, Romania, Hungary and Austria and will provide the European Union with an annual supply of 30 billion cubic metres of natural gas from the Caspian Sea. The EUR 200 million allocated to the European economic recovery plan are insufficient. We call on the European Union to supplement the funds allocated significantly. Desertec will use solar power from North Africa and will also include the implementation of a Mediterranean plan for capturing solar power and the construction of an electricity transmission network, which will link the European Union with the Middle East and North Africa. The EU must invest more in the diversification of energy supply sources. As rapporteur for matters relating to the energy performance of buildings, I call on the EU to provide innovative financial instruments to boost the investments in the use of renewable energy sources and in improving energy efficiency, especially for buildings and in the transport sector.
(RO) Nabucco will provide for a large part of the European Union's demand for gas. However, what is even more important about this is the political aspect: it will eliminate our dependence on a single source. The recurring crises have highlighted that the current situation, with Russia as a single source and Ukraine as the only transit country, does not provide any security for Europe's economy and citizens. The development of new energy supply routes must be just as important as developing relations with Russia. The delay in launching the Nabucco project has been due, unfortunately, to the individual interests of certain Member States. Member States must realise that it is not only the countries which the pipeline passes through or the commercial companies involved which will enjoy the benefits of this project, but all Europe's citizens whose national governments must guarantee their well-being and safety.
The mistakes which have led to this project being delayed must not be repeated in relation to securing sources of gas. There are countries in the region, such as Azerbaijan, Turkmenistan, Kazakhstan, Iraq and Iran, which want to supply the gas pipeline with their reserves. The Commission must repeat what it has done for the intergovernmental agreement, which is take part in the subsequent negotiations and reach a positive outcome as quickly as possible. If we do not get on and do it, others will, and I am very sure that it will not be in the interest of Europe's citizens.
(ES) Mr President, given the EU's dependence on external energy supplies, securing its supply is an issue which must always form part of the EU's external policy. In addition, all predictions agree that energy demand in the world will increase significantly over the next 25 years.
Here in Europe, we have to reduce our high dependence on Russian gas, particularly following the crises in recent years. There is also a clear strategy in Russia to secure its dominance in Europe over the gas sector. That is why we have projects such as Nord Stream, Blue Stream II and also South Stream.
We therefore need to diversify in terms of suppliers and routes. That is the reason for the interest in Nabucco, which will give access to Azerbaijani and Iraqi gas, and also to gas from Turkmenistan, thus reinforcing our energy relations with Central Asia, which is an increasingly important region.
I am therefore delighted about the agreement reached last July, as reported by the Commissioner, and also the explicit support given to Nabucco by President Barroso in the political guidelines that he recently presented.
I know that there are doubts about the viability of Nabucco, but I also had doubts about the Baku-Tblisi-Ceyhan oil pipeline, which is now a reality.
I must stress that the countries around the southern rim of the Mediterranean also have an important role to play in the supply of gas to Europe. The main country in this respect is Algeria, which is an important supplier of gas to my country and to Italy. We must ensure that the work on the Medgaz pipeline is quickly completed. I also want to highlight countries such as Egypt and Libya in terms of gas supplies.
To sum up, energy issues must be a priority in the Euro-Mediterranean relationship, to the benefit of both sides.
Ladies and gentlemen, the Treaty of Lisbon includes energy as a shared responsibility and lays down that one of the EU's energy policy objectives will be to guarantee the security of energy supplies. This really encourages us to move forward with developing an increasingly essential common foreign policy on energy, as stressed by the motion for a resolution to be adopted today.
I will end by saying that this is a difficult objective, as proven by our failure in Europe, in the European Union, to achieve a true internal market in energy, because we do not even have the necessary interconnections. That is why I am delighted about the commitments made in this respect in the document mentioned by President Barroso.
(FR) Mr President, Commissioner, as my fellow Members have just said, the recent gas crisis between Russia and Ukraine demonstrates the urgent need to increase the European Union's energy security and independence.
The European Union is still too dependent, particularly on its gas imports, since by 2020 it will probably have to import approximately 80% of its gas. This situation cannot continue, because if it does it will permanently jeopardise the European Union's energy security. Clearly, the infrastructure projects in progress, which you have just alluded to, are a step in the right direction.
The recent gas crisis between Russia and Ukraine is already several months behind us. Commissioner, what about the coming winter? It is absolutely vital for those who have experienced shortages and those who fear them in the future to know how Europe will protect them from these possible new crises.
(DE) Mr President, ladies and gentlemen, the present resolution makes clear once again the need to develop a consistent European foreign policy, including from the point of view of the security of energy supply.
A lot has already been said today regarding Nabucco and Desertec. As regards diversification of the sources of supply, I would like to draw your attention to a neighbouring region which up to now has been characterised by stability and reliability in supplying Europe and which also has a huge exploitation potential and will become more accessible as a result of climate change. I am talking about the Arctic region. Here there is, on the one hand, an existing tradition of pragmatic cooperation, including with Russia, for example, and, on the other hand, the EU as such does not currently have a presence there, unlike Russia, the US, Canada and even China.
In order to secure the long-term interests of Europe in this region too, I would therefore argue in favour of developing a pragmatic, long-term strategy, together with partners such as Norway and Iceland, with the aim of cooperating with Russia, the US and Canada to balance the various interests there, not only with regard to the common security of supply, but also environmental issues and access to the new ice-free transport routes. This will also avoid the potential conflicts which could otherwise arise there in the rush to secure the energy sources that are still available.
(NL) Mr President, Turkey has an important role to play in reducing Europe's dependence on Russia. The question now is what price Europe is prepared to pay Turkey. In the meantime, Turkey is playing two hands and is seeking to benefit both from the Nabucco project and from South Stream. It is not in Europe's interests. I call on the Council and the Commission to make an unambiguous choice for the Nabucco project. This project would directly reduce our dependence on Russia and, given the slow decline in the demand for gas in Europe, it is in any case totally unnecessary to realise two southern supply routes. Turkey must nail its colours to the mast and put its weight fully behind the Nabucco project. The negotiations with Turkey on this topic should, however, be kept strictly separate from the country's accession negotiations. It should not be the case that Turkey receives an entry ticket for the Union in exchange for being cooperative.
(PL) The European Union needs suppliers whose business dealings remain transparent and who fulfil their obligations. The Energy Charter and the Transit Protocol are an attempt to establish a system based on clear principles. Russia's recent indication of its desire to withdraw from the Energy Charter Treaty should be viewed as a warning. It should be a warning for companies investing in Russia, as well as for the Commission. It should also encourage the Commission to take action, as soon as possible, to create a European energy security system.
We can only hope that Russia will respect the Charter and will not take any definitive action. The European Union's internal gas market has to operate without any restrictions, allowing cross-border connections and gas networks. European gas consumers cannot be left at the mercy of monopolies.
(The President cut off the speaker)
(DE) Mr President, Commissioner, ladies and gentlemen, I very much liked what the Commissioner described here today with regard to the Desertec project. This project has huge potential and its appeal indeed lies in the fact that it is made up of many separate small projects. This will create jobs and will prepare the way for the environmentally sound industrial policy that we are striving for.
I have a question for the Commission. When you were talking about the Desertec project, I had the feeling that the handbrake was on to some extent. What concrete measures are planned with regard to network infrastructure, which is a massive problem in connection with the development of renewable energy? The idea is, of course, to transmit the electricity to Europe via high voltage direct current lines from the deserts. What supporting measures can the European Commission take with regard to this? Is something already being considered in this regard? What can we expect from the next Commission in this area?
Mr President, the ECR Group supports the need for an EU common external energy security policy based on solidarity between Member States, but energy mix must remain a Member State competence. We must, of course, diversify away from overdependence on Russian oil and gas, of which even the UK, traditionally dependent on the North Sea and Norwegian gas, is now an importer.
We must develop the southern corridor and should consider the White Stream project, in addition to the Nabucco project, as a priority, but also with trans-Caspian and even trans-Saharan routes as exciting future prospects for the European Union. We need better gas-storage capacity in Europe and more integration of our pipeline and electricity grids. In the UK we are keen on new nuclear power stations as well.
I welcome investment in renewables, including the Desertec solar project, which combat climate change as well as aid diversification. We also need better energy efficiency - though the recent EU ban on incandescent light bulbs is draconian, ignores the health hazards to the skin and the environment from the mercury, and makes the EU needlessly unpopular in my country.
(ES) Mr President, the predictions indicate that, between now and the year 2030, gas consumption in the European Union will increase by more than 40% and that our own internal production will fall. This means that demand will not be met, even with all the projects currently in hand. As a result, we need all possible sources of supply, and we particularly need to coordinate all the actions of the Member States in order to optimise their contribution to our joint needs.
The South Stream and Nabucco projects involve very important economic, energy, historical and political aspects. We must consider these very carefully, with great intelligence, and remain mindful of the concerns and needs of all the countries affected. Many of the problems that we are now suffering could be solved if we, firstly, decisively coordinated the actions of all Member States, if we built more liquefied gas terminals, if we improved the internal market and if, once again, we spoke with one voice.
Mr President, I welcome the text put forward today by the various political groups and the earlier statement by the Commissioner, particularly the recognition of the need to diversify our energy technology and to secure our supply.
But of course there is no one answer to ensuring our supply. All technologies must be considered. There has to be a mix, including CCS, and, of course, where I come from is Wales, which still has a plentiful supply of coal.
Energy efficiency must also be improved. That is why I believe we should be spending more of European Structural Funds on energy efficiency measures to save energy, but also to boost the economy.
I would also like to make two further quick points. Firstly, on Desertec, which I believe is an exciting project, but we have to recognise that it is a long-term project. It is not a quick fix.
Secondly, the storage of gas reserves is important, but again we need to recognise that it is expensive and funding will be required.
So, I support all the texts put forward today, particularly by the S&D Group, but these are important points and I would welcome the views of the Commissioner on those points.
(HU) Ladies and gentlemen, the proposal for a decision mentions that the Russian company Surgutneftgaz, whose ownership is unclear, recently acquired a major stake in the Hungarian oil company MOL. I would like to say something more about this. I personally submitted a written question to the Commissioner following this transaction. He stated in his reply that he considered legitimate our demand to provide stronger protection for European energy companies against external acquisitions lacking any transparency. This is good news. We must also add that the current regulations are unsuitable for achieving this objective.
However, regulations on transparency can be easily circumvented. This is why we are asking the European Commission to abandon its convenient position of idle introspection. It should draw up, in cooperation with governments, the legal framework for providing effective protection against hostile takeovers. Mr President, the open market is a joint European achievement. Let us not make ourselves vulnerable precisely on this issue.
(SL) It seems that the 'catch-the-eye' system is working well and I am happy to hear that that is the case. We need a secure and diversified supply. We all agree on that.
However, I think that too much of our discussion today has centred on a single issue: on warnings of a Russian threat. Such talk can have no constructive consequences for Europe and I think that we would be much better served if we developed a partnership with Russia.
I would also be grateful if Commissioner Piebalgs could let us know what progress has been made in the dialogue on energy security, on improving our relations with Russia and on the implementation of democratic standards, which is something to which we would like Russia to pay greater attention.
(PL) In September 2007, on the basis of the decision of the European Parliament and the Council in 2006 and with regard to the matter of - amongst other things - the Nabucco gas pipeline, a European coordinator for the project was appointed, namely Mr Josias Van Aartsen. In 2009, he presented an interesting report, which contained equally interesting conclusions. One of these conclusions concerned the difficulties that may be encountered when implementing the Nabucco project. Even the current levels of funding point to this fact.
I would like to ask whether you think that, notwithstanding your personal interest in the matter, the appointment of a coordinator for the implementation of the Nabucco project might make its implementation more efficient, so that we may be sure that what we are discussing today, and what the Member States - including my country, Poland - also expect to happen, will have a 100% chance of becoming a reality.
Member of the Commission. - Mr President, it would be difficult for me to answer all the questions raised, but I would like to emphasise a couple of points.
First of all, the policies we follow in the energy sector seek to promote the wellbeing of our citizens and our industry. What we are looking for is a secure supply of well-priced and clean energy. This is our overarching goal.
Secondly, we never make any side deals when we are discussing energy agreements. There are no compromises either on enlargement or on human rights. We work from the point of view that interdependence in energy supply is the most important thing and is beneficial for all - for suppliers, transit countries and consumers. It takes time to convince our partners, but that is the only way to achieve stability.
Thirdly, even if it sometimes seems that we are slow, I think that basing ourselves on the industry proposals, and on support for industry, is crucial because that makes us strong. Perhaps it does not make us a speedboat in the energy ocean, but it makes for stability. When we make a change, we have a much broader basis for it, so we are much safer. All the projects have been well checked for cost efficiency and future viability. So I believe that is the right support to give.
The next area where we have a weakness, and which we are continuing to discuss, is external energy policy and coherence. It is true that there is a lot of controversy - or at least perceived controversy - and, as a Commissioner, I would definitely be happy to see a more coherent external energy policy.
The motion for a resolution addresses exactly this issue because, although there is no in-built conflict between Member States, there is perceived conflict. All the activities pursued by the Member States also benefit the European Union. So we should follow this up and really try to build a system where we speak with one voice, not only verbally but also in terms of the points of view that we want to emphasise. For this reason the second strategic energy review is still very important. All the points that we put forward in the second energy review are still there.
At the same time, from the Commission's point of view, we clearly see that we cannot afford to move from interdependence to dependence. That is why we particularly support diversification projects like Nabucco and LNG - not that they completely change our relationship of interdependence with other countries, but they give us additional safety margins. So that is what we are doing, but at the same time we definitely take note of what happens in the energy world.
Regarding the point on nuclear energy, we have moved away from this option. We have adopted a Nuclear Safety Directive but it is very much a national and very sensitive point. I really believe that, from the Union point of view, we should build upon the cooperation of nuclear safety regulators and try to establish a safer and more coherent system. But I doubt that we could go further than that.
Last but not least, I really believe that these issues and debates very much help to shape energy policy, but there is no single instrument that provides for it. There are many instruments, and we will come back to this debate in the future.
Thank you very much for this debate. I will be very happy also to answer questions in the ITRE Committee, or in any other committees that would like to discuss energy issues in more detail.
The debate is closed.
I have received six motions for a resolution which have been submitted in accordance with Rule 110(2) of the Rules of Procedure.
The vote will take place today at 12.00.
Written statements (Rule 149)
I welcome the progress that has been made through the signing of the agreement in Ankara launching the Nabucco project and the protocol to the agreement for launching the Desertec project. The Nabucco project must be made a priority as it provides a solution to the gas supply problem, which has intensified in recent years. I know that, although Nabucco is a project which is just as important from a geopolitical perspective, the project's partners must also have, at the same time, strong commercial motives so that it becomes a reality as quickly as possible. The economic crisis, which has reduced the money that the participating companies have available for investment, along with a number of uncertainties linked to the sources supplying the pipeline are obstacles which must be overcome. The EUR 200 million we are offering the project are welcome, but we also need to step up political and diplomatic measures with Turkey and the countries in the region supplying the gas. I would therefore like to call for a show of solidarity by Member States in order to be able to avert gas crises similar to those that we have had in recent years. We cannot wait for the Treaty of Lisbon to come into force and the Nabucco project to be completed while Europeans are running the risk of remaining without gas in the middle of winter as a result of disputes between Russia and Ukraine.
in writing. - (BG) Unfortunately the EU still does not have an effective energy security policy. In recent years the first steps have been taken in this direction, for which I would in particular like to congratulate Commissioner Piebalgs. Bulgaria has also contributed in this respect. However, these processes are still too slow, particularly in the light of the particularly dynamic activity on the part of Russia and other competitors.
We need a much clearer and more active policy which must include some of the following strands:
encouraging the completion of all projects involving the supply of gas to Europe, which can realistically secure market-based funding, including the Nord Stream and South Stream;
encouraging the construction of new facilities which will contribute to energy independence and reduce CO2 emissions, in particular plants powered by nuclear and renewable sources of energy;
developing common rules for the supply and transit of gas;
an active policy towards the countries of Central Asia and the Caucasus to secure supplies of Caspian gas for Europe.
, in writing. - This debate has become an additional proof of how badly the EU needs a united energy policy. There are Members who urge the Commission and Member States to take concrete coordinated measures in the spirit of solidarity and who propose to act like the EU already had such a policy. Their efforts have not only political and moral but also practical value because as representatives of the citizens they can speed up the creation of the common energy policy. There are others who use the absence of such a policy as an excuse to justify their bilateral deals with suppliers which often ignore the requirements of transparency and fair competition, not to mention European solidarity. This is a short-sighted and risky approach which plays into the hands of those undemocratic suppliers whose political strategy is to split and weaken the EU. The Commission should provide not only political and legal but also financial assistance to companies which are engaged in efforts to diversify our energy supplies. To really advance towards genuine energy solidarity, the Member States should start to inform each other and the Commission on their agreements with third partners.
in writing. - (RO) As we are at the start of a new mandate, I feel that one of the areas where the European Parliament must be more actively involved is safeguarding energy security. Bearing this in mind, I want to highlight the importance of the Nabucco project, which will help safeguard the European Union's energy security as this will guarantee European consumers access to alternative sources via a secure route. The signing of the agreement on 13 July 2009 between Austria, Bulgaria, Romania, Turkey and Hungary on the Nabucco project, marking the political commitment of the partner states participating in this project to continue their efforts to construct the gas pipeline, has sent a positive signal to investors and the countries supplying natural gas. The countries involved in this project must, along with the European Commission, continue to focus their efforts on attracting investment and guaranteeing reliable suppliers for Nabucco.
in writing. - (RO) In addition to achieving number one position in the list of gas exporters, Russia has recently become the largest exporter of oil in the world, overtaking Saudi Arabia. This situation puts Moscow in a special position of influence, based on having control of these resources. However, energy is a commodity which must be subject to the principles of the market economy. It must not be possible for energy to be used as an instrument of political pressure. The energy crises which Europe has faced have highlighted the importance of diversification of energy supply sources. They have also demonstrated the added value Nabucco offers in this respect for the entire European Union. Romania has been and remains a strong supporter of the Nabucco project. In fact, Romania signed the Intergovernmental Agreement for the Nabucco project in July, along with Turkey, Bulgaria, Hungary and Austria. We regard the conclusion of this agreement as a success and an important step forward. A gas pipeline of the size and ambition of Nabucco will need to face many challenges before it becomes a reality. The only solution for overcoming these challenges is to persevere with the appropriate measures.
in writing. - We try hard to encourage a coherent energy policy, but such a policy exists and is fully implemented. There is only one small problem: it is NOT ours. It is Russia's. Now, we have the French EDF company signing into South Stream. Before that, we had the Russians taking over the Hungarian company MOL's interest in Nabucco. And before that we had the Austrian gas terminal in Baumgarten being taken over by the mysterious Centrex company. We need a clear, European energy policy, and we need it now. This is possibly our last opportunity to rally behind Nabucco. Otherwise, if the Council and the Commission remain neutral, they should be prepared for very cold winters and very hot politics.
(IT) Mr President, ladies and gentlemen, I would ask you to call for silence in the House because we have received news from Kabul of a very serious attack against the international peacekeeping force, and the sketchy information that we have so far talks of six deaths in the Italian contingent, among the Folgore paratroopers.
I would therefore ask you to call for a minute's silence in the House precisely so that we may remember those who are fighting to establish our ideals of peace and freedom throughout the world.
Ladies and gentlemen, as you have just heard from Mr Mauro, a tragic incident has taken place in Afghanistan: six peacekeepers have lost their lives. I would kindly ask that we rise and observe a minute's silence as a mark of respect in light of this tragic incident.
(The House rose and observed a minute's silence)